Case 9:19-cv-81451-AHS Document 121 Entered on FLSD Docket 04/06/2021 Page 1 of 4



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                          Case Number: 19-cv-81451-SINGHAL/MATHEWMAN

 CODY BECKER,
 individually and on behalf of all
 others similarly situated,                                   CLASS ACTION

         Plaintiff,                                           JURY TRIAL DEMANDED

 v.

 KELLER WILLIAMS REALTY, INC.,
 a Texas corporation, and KRISTAN COLE,

        Defendant.
 __________________________________/

                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          It is hereby stipulated and agreed by and between Plaintiff Cody Becker and Defendants,

  Keller Williams Realty, Inc. and Kristan Cole, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), that this

  action, inclusive of all claims asserted, or that could have been asserted, by Plaintiff individually

  against Defendant, be, and the same hereby are, dismissed in its entirety with prejudice, with each

  party bearing its own fees and costs. All claims of the putative class are hereby dismissed without

  prejudice.
Case 9:19-cv-81451-AHS Document 121 Entered on FLSD Docket 04/06/2021 Page 2 of 4



   Respectfully submitted,

 Dated: 4/62021



  /s/ Michael Eisenband                    /s/ Andrew Marchese
  Michael Eisenband, Esq.                  Andrew Marchese
  Florida Bar No. 94235                    Florida Bar No. 061931
  515 E Las Olas Blvd, Suite 120           100 Northeast Third Avenue, 11th Floor
  Fort Lauderdale, FL 33301                Fort Lauderdale, FL 33301
  MEisenband@Eisenbandlaw.com              Marshall, Dennehey, Warner, Coleman, Goggin
                                           AJMarchese@mdwcg.com
 Attorney for Plaintiff
                                         Attorney for Defendant, Keller Williams Realty,
                                         Inc.


                                           /s/ Lori A. Heim
                                           Lori A. Heim
                                           Florida Bar No. 0055247
                                           1801 North Highland Avenue
                                           Tampa, Florida 33602-2656
                                           BUSH | ROSS, P.A.
                                           LHeim@bushross.com

                                         Attorney for Defendant, Kristan Cole.
Case 9:19-cv-81451-AHS Document 121 Entered on FLSD Docket 04/06/2021 Page 3 of 4
Case 9:19-cv-81451-AHS Document 121 Entered on FLSD Docket 04/06/2021 Page 4 of 4
